DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki (US Pub. No. 2015/0077365 A1) shows a display method (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), comprising: receiving a task list (i.e. transferring objects from a first touch screen to another touch screen, Figs. 13A and 13B and para. 108), wherein the task list comprises at least one display task (Figs. 13A and 13B), the display task comprises identification information of a video resource (object ID, for example) corresponding to the display task (Figs. 13A, 13B and 14 and paras. 108 and 110), a start time of the display task (Fig. 14 and paras. 103 and 110) and type information of the display task (vector information, for example, Figs. 13A and 13B and para. 108), the type of the display task comprises splicing displaying (Figs. 15A – 15C), the task list further comprises identification information of a display terminal serving as a host in the display task with the type of splicing displaying and identification information of a display terminal serving as a slave in the display task with the type of splicing displaying (i.e. source and destination information, for example, Figs. 13A and 13B and para. 108), and the display terminal serving as the host and the display terminal serving as the slave in the same display task belong to a same spliced screen (Figs. 15A – 15C); displaying the video resource defined by a first target task according to the first target task (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), wherein the first target task is a display task (i.e. transferring an object, Figs. 13 – 15), in which identification information of the display terminal serving as the host is the same as that of a current display terminal, in all display tasks of the task list (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152); sending a display trigger signal  (i.e. information that the object is to be displayed on a different screen) to the display terminal serving as the slave in the first target task (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), wherein the display trigger signal is used for controlling the display terminal receiving the display trigger signal to display the video resource defined by the first target task (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 27 recites that after sending the display trigger signal to the display terminal serving as the slave in the first target task, periodically sending synchronization information to the display terminal serving as the slave in the first target task so as to control the display terminal serving as the slave to display synchronously with the current display terminal, wherein a period of sending the synchronization information is less than a predetermined time interval, and the synchronization information includes progress information of displaying of the current display terminal.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 29 – 33, 44 and 45 are allowable at least by virtue of their dependence on claim 27.  
		Claim 34 recites similarly allowable subject matter as that of claim 27, and therefore is allowable for the reasons above. 
		Claims 36 and 37 are allowable at least by virtue of their dependence on claim 34.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627